Title: Enclosure: Thomas Jefferson’s Account with Wells & Lilly, 13 January 1818
From: 
To: Jefferson, Thomas


                        
                            
                                Hon. T. Jefferson
                            
                            
                                Bot of Wells & Lilly
                            
                            
                                Janry 13. 1818
                                
                                
                            
                            
                                Stewart’s first Dissn
                                $1
                                .50
                            
                            
                                Playfair’s  do  do
                                1
                                .50
                            
                            
                                Clavis Ciceroniana 3 Vs
                                5
                                
                            
                            
                                Greek Primitives
                                1
                                
                            
                            
                                Price’s sermons
                                
                                .50
                            
                            
                                Priestley’s Appeal
                                
                                .20
                            
                            
                                Valpy’s Chronology
                                
                                .62½
                            
                            
                                 Box & Truckage
                                 
                                .75
                            
                            
                                
                                $11
                                . 7
                            
                            
                                  Cr By Cash
                                10
                                 
                            
                            
                                
                                $ 1
                                . 7
                            
                        
                        Sent to Richmond
                        To the care of Messrs Jefferson & Gibson.
                    